L. L. Home instituted this suit in trespass to try title, and in the alternative for specific performance of a contract to convey certain property. The defendant filed his plea of privilege to be sued in Collin County, the county of his alleged residence. A trial was had on the issues raised and the result was a judgment in favor of the defendant sustaining the plea of privilege and directing a change of venue to the District Court of Collin County. The plaintiff has appealed, but has filed no briefs. In that condition of the record we have examined the same for fundamental error. Finding none, the judgment of the trial court is affirmed. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277,14 S.W.2d 811. It is so ordered.